                                                          Presentment Date: October 16, 2018 at 12:00 pm (ET)
                                                          Objection Deadline: October 15, 2018 at 4:00 pm (ET)

Robert J. Feinstein, Esq.
Bradford J. Sandler, Esq.
Beth E. Levine, Esq.
PACHULSKI STANG ZIEHL & JONES LLP
780 Third Avenue, 34th Floor
New York, NY 10017
Telephone: (212) 561-7700
Facsimile: (212) 561-7777

Counsel to the Plan Administrator

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                      )
    In re:                            )                                Chapter 11
                                      )
    RUNWAY LIQUIDATION HOLDINGS, LLC, )                                Case No. 17-10466 (SCC)
    et al.,1                          )
                                      )
                        Debtors.      )                                (Jointly Administered)
                                      )

        NOTICE OF PRESENTMENT OF STIPULATION AND AGREED ORDER
    RESOLVING (I) MOTION OF ACADIA REALTY TRUST, FEDERAL INVESTMENT
      TRUST, PGIM REAL ESTATE, STARWOOD RETAIL PARTNERS LLC, THE
        FORBES COMPANY, THE MACERICH COMPANY, AND THE RELATED
       COMPANIES FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE
       EXPENSE CLAIMS (II) PLAN ADMINISTRATOR’S FIFTEENTH OMNIBUS
        (NON-SUBSTANTIVE) OBJECTION TO CERTAIN CLAIMS (AMENDED,
         REDUCED, AND RECLASSIFY/REDUCE) AND (III) RELATED CLAIMS

         PLEASE TAKE NOTICE that on October 8, 2018, David MacGreevey, in his capacity

as plan administrator (the “Plan Administrator”), filed the annexed Stipulation and Agreed Order

Resolving (I) Motion of Acadia Realty Trust, Federal Investment Trust, PGIM Real Estate,

Starwood Retail Partners LLC, The Forbes Company, The Macerich Company, and the Related

Companies for Allowance and Payment of Administrative Expense Claims, (II) Plan


1
 The Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
tax identification number, include: Runway Liquidation Holdings, LLC (6857); Runway Liquidation, LLC (5942);
Runway Liquidation Intermediate Holdings, LLC (3673); MR Liquidation, LLC (9200); and MMH Liquidation,
LLC (3854).

                                                          1
DOCS_SF:97680.3 08467/001
Administrator’s Fifteenth Omnibus (Non-Substantive) Objection to Certain Claims (Amended,

Reduce and Reclassify/Reduce) and (III) Related Claims [Docket No. ___] (the “Stipulated

Order”).

         PLEASE TAKE FURTHER NOTICE that the parties to the Stipulated Order hereby

provide notice of presentment of the Stipulated Order, which is annexed hereto, as set forth

below.

         PLEASE TAKE FURTHER NOTICE that the Plan Administrator, by and through

undersigned counsel, will present the annexed Stipulated Order, agreed to between the Plan

Administrator and the City of New York, Department of Finance, to the Honorable Shelley C.

Chapman, United States Bankruptcy Judge, at the United States Bankruptcy Court of the

Southern District of New York, Alexander Hamilton Custom House, One Bowling Green, New

York, New York 10004, on September __, 2018 at 12:00 pm (prevailing Eastern Time).

         PLEASE TAKE FURTHER NOTICE that any responses or objections (each, an

“Objection”) to the Stipulated Order shall be in writing, shall confirm to the Federal Rules of

Bankruptcy Procedure, the Local Bankruptcy Rules for the Southern District of New York, and

the Order (I) Establishing Certain Notice, Case Management, and Administrative Procedures

and (II) Granting Related Relief [Docket No. 90] (the “Case Management Order”), shall set forth

the basis for the Objection and the specific grounds therefor, and shall be filed with the Court

electronically in accordance with General Order M-399 by registered users of the Court’s case

filing system (the User’s Manual for the Electronic Case Filing System can be found at

http://www.nysb.uscourts.gov, the official website for the Court), with a hard copy delivered

directly to chambers pursuant to Local Rule 9070-1 and served so as to be actually received no

later than September __, 2018 at 4:00 p.m. (prevailing Eastern Time) (the “Objection Deadline”).



                                                 2
DOCS_SF:97680.3 08467/001
         PLEASE TAKE FURTHER NOTICE that if an Objection is not filed and served by the

Objection Deadline in accordance with the preceding paragraph, there will not be a hearing and

the Stipulated Order may be signed.

         PLEASE TAKE FURTHER NOTICE that if an Objection is timely filed and served, the

Court will notify the moving and objecting parties of the date and time of the hearing and of the

moving party’s obligation to notify all other parties entitled to receive notice. The moving and

objecting parties are required to attend the hearing, and failure to attend in person or by counsel

may result in relief being granted or denied upon default.

Dated: October 8, 2018                        PACHULSKI STANG ZIEHL & JONES LLP


                                              /s/ Beth E. Levine
                                              Robert J. Feinstein, Esq.
                                              Bradford J. Sandler, Esq.
                                              Beth E. Levine, Esq.
                                              New York, New York 10017
                                              Telephone: (212) 561-7700
                                              Facsimile: (212) 561-7777

                                              Counsel to the Plan Administrator




                                                 3
DOCS_SF:97680.3 08467/001
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                      )
    In re:                            )                                Chapter 11
                                      )
    RUNWAY LIQUIDATION HOLDINGS, LLC, )                                Case No. 17-10466 (SCC)
    et al.,2                          )
                                      )
                        Debtors.      )                                (Jointly Administered)
                                      )

    STIPULATION AND AGREED ORDER RESOLVING (I) MOTION OF ACADIA
     REALTY TRUST, FEDERAL INVESTMENT TRUST, PGIM REAL ESTATE,
STARWOOD RETAIL PARTNERS LLC, THE FORBES COMPANY, THE MACERICH
COMPANY, AND THE RELATED COMPANIES FOR ALLOWANCE AND PAYMENT
     OF ADMINISTRATIVE EXPENSE CLAIMS (II) PLAN ADMINISTRATOR’S
 FIFTEENTH OMNIBUS (NON-SUBSTANTIVE) OBJECTION TO CERTAIN CLAIMS
(AMENDED, REDUCED, AND RECLASSIFY/REDUCE) AND (III) RELATED CLAIMS

             This stipulation (the “Stipulation”) is made between David MacGreevey, in his capacity as

plan administrator (the “Plan Administrator”) acting on behalf of Runway Liquidation Holdings,

LLC and its affiliated post-effective date debtors (collectively, the “Post-Effective Date Debtors”

and, before the Effective Date of the Plan, the “Debtors”), on the one hand, and Acadia Realty

Trust, Federal Realty Investment Trust, PGIM Real Estate, Starwood Retail Partners LLC, The

Forbes Company, The Macerich Company, and The Related Companies (collectively, the

“Landlords” and, together with the Plan Administrator, the “Parties”).

                                                   RECITALS

             WHEREAS, on February 28, 2017 (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code.



2
 The Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
tax identification number, include: Runway Liquidation Holdings, LLC (6857); Runway Liquidation, LLC (5942);
Runway Liquidation Intermediate Holdings, LLC (3673); MR Liquidation, LLC (9200); and MMH Liquidation,
LLC (3854).

                                                          1
DOCS_SF:97680.3 08467/001
         WHEREAS, on July 26, 2017, the Court entered its Findings of Fact, Conclusions of Law,

and Order Confirming the Amended Joint Plan of Reorganization of BCBG Max Azria Global

Holdings, LLC and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket

No. 591] confirming the chapter 11 plan annexed thereto (the “Plan”).

         WHEREAS, on July 31, 2017, the Effective Date of the Plan occurred. See Notice of (I)

Entry of Order Confirming the Amended Joint Plan of Reorganization of BCBG Max Azria Global

Holdings, LLC and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code and (II)

Occurrence of Effective Date [Docket No. 601]. Pursuant to the Plan, the Plan Administrator was

appointed on the Effective Date “to implement the Plan and to make distributions thereunder and

wind down the businesses and affairs of the Debtors and Post-Effective Date Debtors.” Plan at

Article IV.E. This includes the authority “to File, withdraw, or litigate to judgment objections to

Claims or Interests.” Id. at Article VII.B.

         WHEREAS, on June 9, 2107, Macerich La Cumbre LLC filed a proof of claim, identified

as claim number 924 on the Claims Register (“Claim No. 924”), asserting on account of Store No.

736 (La Cumbre Plaza) a general unsecured claim in the amount of $403,823.02 and an

administrative expense claim in the amount of $10,086.46. The Motion seeks the allowance and

payment of $19,511.54 as an administrative expense claim on account of Store No. 736 (La

Cumbre Plaza).

         WHEREAS, on June 9, 2107, TM Stony Point Park, L.P. filed a proof of claim, identified

as claim number 931 on the Claims Register (“Claim No. 931”), asserting on account of Store No.

758 (Stony Point) a general unsecured claim in the amount of $126,445.13 and an administrative

expense claim in the amount of $9,127.09. The Motion seeks the allowance and payment of

$6,342.07 as an administrative expense claim on account of Store No. 758 (Stony Point).



                                                  2
DOCS_SF:97680.3 08467/001
         WHEREAS, on June 9, 2107, TM Wellington Green Mall, L.P. filed a proof of claim,

identified as claim number 932 on the Claims Register (“Claim No. 932”), asserting on account of

Store No. 88 (The Mall at Wellington Green) a general unsecured claim in the amount of

$155,431.01 and an administrative expense claim in the amount of $11,750.81. The Motion seeks

the allowance and payment of $12,073.81 as an administrative expense claim on account of Store

No. 88 (The Mall at Wellington Green).

         WHEREAS, on June 9, 2107, Somerset Collection Limited Partnership filed a proof of

claim, identified as claim number 934 on the Claims Register (“Claim No. 934”), asserting on

account of Store No. 383 (Somerset Collection Herve Leger) a general unsecured claim in the

amount of $233,216.06 and an administrative expense claim in the amount of $538.88. The Motion

seeks the allowance and payment of $583.88 as an administrative expense claim on account of

Store No. 383 (Somerset Collection Herve Leger).

         WHEREAS, on June 9, 2107, FRIT San Jose Town & Country Village, LLC (Federal

Realty Investment Trust) filed a proof of claim, identified as claim number 960 on the Claims

Register (“Claim No. 960” and, together with Claim No. 924, Claim No. 931, Claim No. 932, and

Claim No. 934 the “Landlord Claims”), asserting on account of Store No. 668 (Santana Row) an

administrative expense claim in the amount of $3,050.28. The Motion seeks the allowance and

payment of $3,050.28 as an administrative expense claim on account of Store No. 668 (Santana

Row).

         WHEREAS, on August 30, 2017, the Landlords filed the Motion of Acadia Realty Trust,

Federal Realty Investment Trust, PGIM Real Estate, Starwood Retail Partners LLC, The Forbes

Company, The Macerich Company, and The Related Companies for Allowance and Payment of




                                                 3
DOCS_SF:97680.3 08467/001
Administrative Expense Claims [Docket No. 657] (the “Motion”) asserting administrative expense

claims as set forth on Exhibit A to the Motion.

         WHEREAS, on June 9, 2017, Macerich La Cumbre LLC filed a proof of claim, identified

as claim number 924 on the Claims Register (“Claim No. 924”) asserting on account of Store

No. 736 (La Cumbre Plaza) an administrative claim in the amount of $10,086.46 and a general

unsecured claim in the amount $403,823.02.

         WHEREAS, on June 9, 2017, TWC Tucson LLC (La Encantada) filed a proof of claim,

identified as claim number 925 on the Claims Register (“Claim No. 925”) asserting on account

of Store No. 262 (La Encantada) a general unsecured claim in the amount of $26,771.92.

         WHEREAS, on June 9, 2017, Macerich Niagra LLC filed a proof of claim, identified as

claim number 926 on the Claims Register (“Claim No. 926”) asserting on account of Store No.

262 (Fashion Outlets of Niagra Falls) an administrative claim in the amount of $25,229.88 and a

general unsecured claim in the amount of $438,823.78.

         WHEREAS, on June 9, 2017, Macerich Westside Pavilion filed a proof of claim,

identified as claim number 929 on the Claims Register (“Claim No. 929”) asserting on account

of Store No. 601 (Westside Pavilion #186) an administrative claim in the amount of $4,849.33

and a general unsecured claim in the amount of $345,655.75.

         WHEREAS, on June 9, 2017, Macerich Westside Pavilion filed a proof of claim,

identified as claim number 930 on the Claims Register (“Claim No. 930”) asserting on account

of Store No. 189 (Westside Pavilion #189) an administrative claim in the amount of $5,440.44

and a general unsecured claim in the amount of $384,308.76.

         WHEREAS, on June 9, 2017, TM Stony Point Park LP filed a proof of claim, identified

as claim number 931 on the Claims Register (“Claim No. 931”) asserting on account of Store



                                                  4
DOCS_SF:97680.3 08467/001
No. 758 (Stony Point Park) an administrative claim in the amount of $9,127.09 and a general

unsecured claim in the amount of $126,445.13.

         WHEREAS, on June 9, 2017, Forbes Cohen Florida Properties LP filed a proof of claim,

identified as claim number 935 on the Claims Register (“Claim No. 935”) asserting on account

of Store No. 615 (The Gardens) a general unsecured claim in the amount of $3,367.15.

         WHEREAS, on June 9, 2017, Avalon North LLC filed a proof of claim, identified as

claim number 938 on the Claims Register (“Claim No. 938”) asserting on account of Store No.

770 (Avalon Shopping Center) an administrative claim in the amount of $10,748.08 and a

general unsecured claim in the amount of $173,538.02.

         WHEREAS, on June 9, 2017, City Place Retail LLC filed a proof of claim, identified as

claim number 939 on the Claims Register (“Claim No. 939”) asserting on account of Store No.

646 (City Place) an administrative claim in the amount of $7,532.87 and a general unsecured

claim in the amount of $17,907.73.

         WHEREAS, on June 9, 2017, Biltmore Shopping Center Partners LLC filed a proof of

claim, identified as claim number 941 on the Claims Register (“Claim No. 941”) asserting on

account of Store No. 682 (Biltmore Fashion Park) a general unsecured claim in the amount of

$526,332.72.

         WHEREAS, on June 9, 2017, Fashion Outlets of Chicago LLC filed a proof of claim,

identified as claim number 943 on the Claims Register (“Claim No. 943”) asserting on account

of Store No. 516 (Fashion Outlets of Chicago #2020) an administrative claim in the amount of

$8,362.84 and a general unsecured claim in the amount of $170,857.88.

         WHEREAS, on June 9, 2017, Scottsdale Fashion Square LLC filed a proof of claim,

identified as claim number 1137 on the Claims Register (“Claim No. 1137”) asserting on account



                                                5
DOCS_SF:97680.3 08467/001
of Store No. 1131 (Scottsdale Fashion Square) an administrative claim in the amount of

$3,928.41 and a general unsecured claim in the amount of $630,197.05.

         WHEREAS, on June 9, 2017, Macerich SMP LP (Santa Monica Place) LLC filed a proof

of claim, identified as claim number 1140 on the Claims Register (“Claim No. 1140”, together

with Claim No. 924, Claim No. 925, Claim No. 926, Claim No. 929, Claim No. 930, Claim No.

931, Claim No. 935, Claim No. 938, Claim No. 939, Claim No. 941, Claim No. 943, and Claim

No. 1137, the “15th Omnibus Claims”), asserting on account of Store No. 170 (Santa Monica

Place) a general unsecured claim in the amount of $810,216.67.

         WHEREAS, on April 23, 2018, the Plan Administrator filed the Plan Administrator’s

Fifteenth Omnibus (Non-Substantive) Objection to Certain Claims (Amended, Reduce and

Reclassify/Reduce) [Docket No. 879] (the “Claims Objection”), seeking to reduce the 15th

Omnibus Claims as set forth in the Claims Objection.

         WHEREAS, the Plan Administrator and the Landlords have agreed to resolve the Motion,

the Landlord Claims, the Claims Objection and the 15th Omnibus Claims on the terms and

conditions set for in this Stipulation and Agreed Order.

                                           STIPULATION

         NOW, THEREFORE, in consideration of the foregoing, the Parties hereby agree and

stipulation as follows:

         1.       The foregoing recitals are hereby fully incorporated into and made an express part

of this Stipulation and Order.

         2.       This Stipulation and Agreed Order is made expressly contingent upon approval

of, and entry by, the Bankruptcy Court and, should the Stipulation and Agreed Order not be




                                                   6
DOCS_SF:97680.3 08467/001
approved and entered, the Parties will be deemed to have returned to their respective positions

immediately prior to the execution of this Stipulation with all rights and privileges reserved.

         3.       The Motion, the Landlord Claims, and the 15th Omnibus Claims shall be allowed

as follows:

                                                                      Revised Claim       Total Revised
                            Claimant                    Claim No.
                                                                        Amount               Claim
AVALON NORTH LLC                                            938      GUC $170,204.92         $170,204.92
BILTMORE SHOPPING CENTER PARTNERS LLC                       941      GUC $499,928.18         $499,928.18
CITY PLACE RETAIL LLC                                       939       GUC $15,261.38          $15,261.38
FASHION OUTLETS OF CHICAGO LLC                              943      GUC $167,107.88         $167,107.88
FORBES COHEN FLORIDA PROPERTIES LP                          935        GUC $1,367.15           $1,367.15
FRIT SAN JOSE TOWN AND COUNTRY VLG LLC                      960       Admin $3,050.28          $3,050.28
                                                                      Admin $9,322.91
MACERICH LA CUMBRE LLC                                      924                              $409,000.08
                                                                     GUC $399,677.17
MACERICH NIAGRA LLC                                          926     GUC $432,636.11         $432,636.11
MACERICH SMP LP (SANTA MONICA PLACE)                        1140     GUC $807,716.67         $807,716.67
MACERICH WESTSIDE PAVILIAN                                  930      GUC $373,408.17         $373,408.17
MACERICH WESTSIDE PAVILION                                  929      GUC $332,773.94         $332,773.94
SCOTTSDALE FASHION SQUARE LLC                               1137     GUC $625,675.78         $625,675.78
                                                                       Admin $436.18
SOMERSET COLLECTION LP                                      934                              $233,652.24
                                                                     GUC $233,216.06
                                                                      Admin $2,194.12
TM STONY POINT PARK LP                                      931                              $119,551.46
                                                                     GUC $117,357.34
                                                                     Admin $11,606.06
TM WELLINGTON GREEN MALL LP                                 932                              $164,038.81
                                                                     GUC $152,432.75
TWC TUCSON LLC (LA ENCANTADA)                               925       GUC $18,996.69          $18,996.69

         4.       The remaining amounts sought as administrative claims set forth on Exhibit A to

the Motion are hereby disallowed in their entirety.

         5.       Within five days of entry of the Stipulation and Agreed Order, counsel for the

Landlords shall file a withdrawal of the Motion with prejudice. If, for some reason, such

pleading is not filed, the Motion shall be deemed withdrawn with prejudice, without further

action by the Parties.




                                                   7
DOCS_SF:97680.3 08467/001
         6.       This Stipulation and Agreed Order shall be binding upon, and shall inure to the

benefit of each of, the Plan Administrator, the Landlords, and each of their respective agents,

employees, representatives, assigns, successors in interest, and attorneys, and shall be binding

and effective despite any conversion of any of these bankruptcy cases to a case under any other

chapter of the Bankruptcy Code. Pursuant to this Stipulation, the claims in the Motion, the

Landlord Claims, and the 15th Omnibus Claims, as allowed herein, shall not be subject to further

objection and shall be administered and paid in accordance with the treatment of other similarly

situated claims, and as provided in the order approving the Amended Joint Plan of

Reorganization of BCBG Max Azria Global Holdings, LLC and its Debtor Affiliates Pursuant to

Chapter 11 of the Bankruptcy Code signed on 7/25/2017.

         7.       The Landlords represent that they have not transferred any claim (or any portion

thereof) that is the subject of this Stipulation and Agreed Order and the Motion.

         8.       Each of the Parties shall be responsible for its respective costs and expenses

(including, without limitation, attorneys’ fees, and expenses) incurred by it in negotiating,

drafting, and executing this Stipulation and Agreed Order and shall not be responsible for the

payment of any such fees or expenses incurred by any other party hereto.

         9.       This Stipulation and Agreed Order constitutes the entire agreement between the

Parties and may not be amended or modified in any manner except by a writing signed by both

of the Parties or their counsel and approved by the Bankruptcy Court.

         10.      This Stipulation and Agreed Order shall be governed by and construed in

accordance with the laws of the State of New York without regard to any law concerning the

conflicts of laws.




                                                    8
DOCS_SF:97680.3 08467/001
         11.      Each Party and signatory to this Stipulation and Agreed Order represents and

warrants to each other Party that such Party or signatory has full power, authority, and legal right

and has obtained all approvals and consents necessary to execute, deliver, and perform all actions

required under this Stipulation and Agreed Order and, where applicable, has obtained all

authority, approvals, and consents necessary to act on behalf of another Party to execute, deliver,

and perform all actions required under this Stipulation and Agreed Order.

         12.      The Bankruptcy Court shall retain exclusive jurisdiction to hear and finally

determine all disputes arising from or related to this Stipulation and Agreed Order, including the

performance of the Parties’ obligations hereunder and the interpretation of this Stipulation and

Agreed Order. The Parties each consent to the Bankruptcy Court hearing and finally

determining all such disputes. Further, the Parties each agree to waive trial by jury in an action,

proceeding, or counterclaim brought by or on behalf of the Parties hereto with respect to any

such dispute.

 Dated:        New York, New York          PACHULSKI STANG ZIEHL & JONES LLP
               October 8, 2018

                                           /s/ Beth E. Levine
                                           Robert J. Feinstein, Esq.
                                           Bradford J. Sandler, Esq.
                                           Beth E. Levine, Esq.
                                           780 Third Avenue, 34th Floor
                                           New York, New York 10017
                                           Telephone: (212) 561-7700
                                           Facsimile: (212) 561-7777

                                           Counsel to the Plan Administrator

 Dated:        Wilmington, DEo             BALLARD SPHAR LLP
               October 8, 2018

                                           /s/ Leslie C. Heilman
                                           Leslie C. Heilman, Esquire
                                           Chantelle D. McClamb, Esquire
                                           Ballard Spahr LLP

                                                   9
DOCS_SF:97680.3 08467/001
                            919 N. Market Street, 11th Floor
                            Wilmington, DE 19801
                            Telephone: (302) 252-4465
                            Fax: (302) 252-4466
                            E-mail: heilmanl@ballardspahr.com
                                    mcclambc@ballardspahr.com

                            and

                            Dustin P. Branch, Esquire
                            Ballard Spahr LLP
                            2029 Century Park East, Suite 800
                            Los Angeles, CA 90067-2909
                            Direct: (424) 204-4354
                            Fax: (424) 204-4350
                            E-mail: branchd@ballardspahr.com

                            and

                            David L. Pollack, Esquire
                            Ballard Spahr LLP
                            1735 Market Street – 51st Floor
                            Philadelphia, PA 19103
                            Direct: (215) 864-8325
                            Fax: (215) 864-9473
                            E-mail: pollack@ballardpahr.com

                            Counsel to Acadia Realty Trust, Federal
                            Realty Investment Trust, PGIM Real Estate,
                            Starwood Retail Partners LLC, The Forbes
                            Company, The Macerich Company and The
                            Related Companies




SO ORDERED:

_______________, 2018



HONORABLE SHELLEY C. CHAPMAN
UNITED STATES BANKRUPTCY JUDGE




                                   10
DOCS_SF:97680.3 08467/001
